EXHIBIT 10.1

 

AGREEMENT

 

This agreement (this “Agreement”) has, on the date hereof, been entered into by
and between

 

(A) LGP Allgon Holding AB (556346 – 2620), a company duly organised and existing
under the laws of Sweden and having offices at Antennvägen 6, SE – 187 80 Täby,
Sweden (the “Company”); and

 

(B) Powerwave Technologies, Inc., a company duly organised and existing under
the laws of the State of Delaware and having offices at 1801 E. St. Andrew
Place, Santa Ana, CA 92705, USA (the “Offeror”).

 

The Company and the Offeror are also referred to as “Party” or, collectively,
“Parties”.

 

WHEREAS the Offeror and the Company believe that a combination of their
respective businesses will create a world-wide leader in design and manufacture
of a broad suite of wireless infrastructure products and result in a broad
coverage of both the US and the European markets. A combined company will offer
the opportunity to realise significant strategic and cost saving benefits. A
combination will improve the companies’ ability to generate long term growth and
shareholder value and will give the shareholders of both companies the
opportunity to participate in the significant potential strategic and financial
benefits expected to result from the combination;

 

WHEREAS the transaction is intended to be implemented by way of a tender offer
(the “Offer”) by the Offeror for all the outstanding shares (the “Shares”) in
the Company (the “Transaction”), in accordance with the draft press release
enclosed hereto as Exhibit A;

 

WHEREAS as a condition to the Offeror’s willingness to commence the Offer, the
Offeror has required that the Company enter into, and the Company has agreed to
enter into, this Agreement;

 

WHEREAS this Agreement will be available to the public, inter alia as a result
of its being filed by Offeror with the U.S. Securities and Exchange Commission
and being a part of the prospectus in relation to the Offer; and

 

WHEREAS the Parties have a joint interest to make the Transaction possible and
have therefore agreed as follows.

 

1. Implementation of the Transaction

 

As outlined above, the Parties believe that it is in the best interest of both
Parties and of their respective shareholders, to implement the Transaction. Each
Party therefore undertakes, to the extent permissible under applicable law and
stock exchange rules and regulations, to take any

 

1



--------------------------------------------------------------------------------

reasonable and necessary actions and measures in order to facilitate and make
possible the completion of the Transaction. As a result of the above, the
Parties shall inter alia, where any exemption, approval or similar from any
authority or other regulatory entity is necessary in order to fulfil any
obligation of the Parties under this Agreement, make all necessary filings,
submissions, applications or similar and take all other reasonable actions in
order to obtain such exemption or approval.

 

2. Terms of the Transaction

 

The terms and conditions of the Transaction are set forth in the aforementioned
Exhibit A, which exhibit is incorporated herein by reference. The Board of
Directors of each of Offeror and the Company has unanimously approved the
Transaction and agreed to recommend the Transaction to the respective
shareholders of the Offeror and the Company.

 

3. Exclusivity Period

 

3.1 Each Party agrees to deal exclusively with the other Party, pursuant to the
principles set out in this Agreement, for the period (the “Exclusivity Period”)
commencing on the date hereof and ending on the earliest of (i) June 30, 2004,
and (ii) the date the Offeror completes or withdraws the Offer. Accordingly,
each Party will immediately cease and cause to be terminated any existing
discussions or negotiations with any parties other than the other Party during
the Exclusivity Period with respect to any potential Acquisition Proposal (as
defined in section 3.2 (ii) below).

 

3.2 Neither of the Parties, nor any of their representatives (including but not
limited to its directors, officers, affiliates, employees, advisors and counsel)
will during the Exclusivity Period, without the other Party’s prior written
consent:

 

  (i) take any act, directly or indirectly, which is intended to in any way
adversely affect the ability to successfully complete the Transaction on or
before June 30, 2004; or

 

  (ii) directly or indirectly, make, solicit, initiate or encourage enquiries
from, or the submission of proposals or offers from, any other person,
corporation, partnership or other business organisation whatsoever (including
any of its officers, employees or representatives) relating to any acquisition
of any of the shares or other equity-related financial instruments issued by any
of the Parties or any recapitalisation, merger, asset sale or non-ordinary
course license or other business combination or acquisition of all or a material
portion of the assets of any of the Parties or any of its subsidiaries or any
other similar transaction involving a Party or any of its subsidiaries (each an
“Acquisition Proposal”) or participate in any discussions or negotiations
regarding, or furnish to any other person any information with respect to, or
otherwise co-operate in any way with or facilitate or encourage, any effort or
attempt by any other person to do or seek to do any of the foregoing.

 

2



--------------------------------------------------------------------------------

4. Unsolicited Offers

 

4.1 Nothing in this Agreement shall prevent either of the Parties from
responding to a bona fide written unsolicited offer or proposal relating to a
Company Superior Acquisition Proposal or an Offeror Superior Acquisition
Proposal (as defined in sections 4.6 and 4.7 below), for which financing, to the
extent required, is then committed or is capable of being obtained (as
determined in good faith by the relevant Party’s Board of Directors after
consultation with its financial and other advisors), made by a third party after
the date hereof and which does not result from a breach of this Agreement if,
and to the extent that, in the judgement of the Board of Directors of such Party
acting in good faith and after consultation with its financial and legal
advisors the failure to do so would be in breach of the fiduciary duties of the
Board of Directors of such Party under applicable law or stock exchange rules
and regulations.

 

4.2 Nothing in this Agreement will prevent the Board of Directors of any of the
Parties from responding to a publicly announced Acquisition Proposal to the
extent such response is required under applicable law or stock exchange rules
and regulations.

 

4.3 To the extent permissible under applicable law and stock exchange rules and
regulations the Parties make the following undertakings. Each Party will, as
soon as practicable (but in no event later than 24 hours) following receipt
thereof, provide notice to the other Party of any written Acquisition Proposal
or any request for non-public information relating to, or for access to the
properties, books or records of a Party or its subsidiaries in connection with
such an Acquisition Proposal. Such notice to the other Party shall include a
copy of any such written Acquisition Proposal (identifying the third party) and
provide information related to the proposed transaction structure, form and
amount of consideration and material conditions, and will provide or will be
supplemented by such other details of the proposal or request as the other Party
may reasonably request. Any information provided to a third party will be
subject to a confidentiality agreement, the terms of which shall be no less
restrictive than the Confidentiality Agreement, dated as of July 22, 2003,
between the Parties (the “Confidentiality Agreement”). Any information provided
to a third party that was not previously provided to the other Party shall be
provided to such Party at the time it is provided to the third party. The Party
receiving information pursuant to this paragraph, agrees that such information
will be subject to the Confidentiality Agreement. The Parties shall, as soon as
practicable, where any exemption or approval or similar from any authority or
other regulatory entity is necessary in order to fulfil any of the obligations
in this paragraph, make all necessary filings, submissions, applications or
similar and take all other reasonable actions in order to obtain such exemption
or approval.

 

4.4 If at any time during the Exclusivity Period the Company gives notice to the
Offeror of any Company Superior Acquisition Proposal, as defined in section 4.6
below, the Parties shall negotiate in good faith during a period of five
business days following such notice, for the

 

3



--------------------------------------------------------------------------------

     purpose of affording a possibility to complete the Transaction by agreeing
on a revised offer on terms which the Company’s Board of Directors determines,
based on advice from the Company’s financial and legal advisors, are at least as
favourable to the Company’s shareholders as the Company Superior Acquisition
Proposal.

 

4.5 If at any time during the Exclusivity Period the Offeror gives notice to the
Company of any Acquisition Proposal in respect of the Offeror not being an
Offeror Superior Acquisition Proposal, as defined in section 4.7 below, the
Parties shall negotiate in good faith during a period of five business days
following such notice, for the purpose of affording a possibility to complete
the Transaction by agreeing on a revised offer on terms which the Company’s
Board of Directors determines, based on advise from the Company’s financial and
legal advisors, will not put the Company’s shareholders in a less favourable
financial position than if the Acquisition Proposal had not been made.

 

4.6 For purposes of this Agreement, a “Company Superior Acquisition Proposal”
means an unsolicited bona fide written Acquisition Proposal in respect of the
Company which, in the judgement of the Board of Directors of the Company, acting
in good faith and after consultation with its financial and legal advisors, is
financially superior to the Company’s shareholders compared to the Transaction.

 

4.7 For purposes of this Agreement, an “Offeror Superior Acquisition Proposal”
means an unsolicited bona fide written Acquisition Proposal in respect of the
Offeror which, in the judgement of the Board of Directors of the Offeror, acting
in good faith and after consultation with its financial and legal advisors, will
not put the Company’s shareholders in a less favourable financial position than
if the Offeror Superior Acquisition Proposal had not been made.

 

5. Reimbursement Fee

 

If:

a) any Party violates this Agreement in any material respect, provided that such
violation has not been rectified by the breaching Party within two business days
after rectification has been requested by the other Party; or

 

b)

the Board of Directors of any Party withdraws or materially adversely modifies
its recommendation to its shareholders (with respect to Offeror, the
recommendation to the shareholders to approve the issuance of its Common Stock
in the Transaction and the amendment to its Certification of Incorporation to
increase its authorized shares of Common Stock, and with respect to the Company,
the recommendation to the shareholders to accept the Offer), provided that such
withdrawal or adverse modification is not the result of either (i) such Party
becoming aware that any information made public by the other Party in any
material respect is incorrect or misleading, or that any material fact which
should have been made public by the other Party has not been made public; or
(ii) a “Material Adverse Effect” with respect to the other Party, as defined
here below;

 

4



--------------------------------------------------------------------------------

 

     such Party shall be required to pay to the other Party a reimbursement of
US$ 4 million, which amount represents a reasonable estimate of the amount
necessary to compensate the other Party for all costs and expenses that such
Party has incurred in connection with the Transaction, including without
limitation (A) the expenses incurred in connection with the authorization,
negotiation, preparation, execution and completion of the Transaction, the
preparation, printing, filing and mailing of any disclosure documents, the
solicitation of shareholder approvals and all other matters related to the
Transaction and (B) other costs incurred by a Party by virtue of dedicating
significant management and board attention to the investigation, negotiation and
other matters relating to the Transaction. The Parties agree that such
reimbursement shall be the sole and exclusive remedy of the Parties in the
situations described in (a) and (b) above.

 

     Material Adverse Effect shall for the purpose of this Agreement mean any
event (an “Effect”) that materially negatively affects the other Party’s
liquidity or results; provided, however, that, in no event shall any of the
following be deemed to constitute, nor shall any of the following be taken into
account in determining whether there has been or will be, a Material Adverse
Effect: (A) any change in the other Party’s share price or trading volume in and
of itself, (B) any failure by the other Party to meet revenue or earnings
projections in and of itself, (C) any Effect that results from conditions
affecting the wireless communications industry generally or the economy of any
country where the other Party’s has conducted operations generally, (D) any
Effect that results from conditions affecting general worldwide economic,
business or capital market conditions, (E) any Effect that results from changes
in applicable laws after the date hereof, or (F) any Effect resulting from an
outbreak or escalation of hostilities involving the United States or Sweden, the
declaration by the United States or Sweden of a national emergency or war, or
the occurrence of any acts of terrorism (except any such acts specifically aimed
at the other Party’s business).

 

6. Investor Relations

 

Nothing in this Agreement shall be interpreted as prohibiting any Party and its
representatives from engaging during the Exclusivity Period in normal course
investor relations activities consistent with past practice including, without
limitation, by issuing press releases in respect of business activities,
financial results, reserve reports and other corporate developments or which are
otherwise required by applicable law or stock exchange rules and regulations, or
by participating in investor relation meetings and discussions with analysts
and/or institutional shareholders provided such Party’s representatives in any
such meetings or discussions do not in fact solicit the making of any
Acquisition Proposal in any such meetings or discussions.

 

5



--------------------------------------------------------------------------------

7. Confidentiality

 

The Parties acknowledge that this Agreement and the discussions between the
Parties can not remain confidential and are not subject to the confidentiality
agreement between the Parties dated July 22, 2003. Further, this Agreement shall
be made public to the extent required by applicable law or stock exchange rules
and regulations.

 

8. Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
Sweden without giving effect to any choice of law rule that would cause the
application of the laws of any other jurisdiction.

 

9. Arbitration

 

Any dispute, claim or controversy, arising out of or relating to this Agreement,
shall be referred to and finally settled by arbitration by three arbitrators in
accordance with the arbitration rules of the London Court of International
Arbitration. The Offeror shall nominate one arbitrator and the Company shall
nominate one arbitrator, and the two Party nominated arbitrators shall nominate
the third arbitrator, who shall act as chair of the tribunal. The arbitration
proceedings shall take place in London, England, and shall be conducted in the
English language.

 

--------------------------------------------------------------------------------

 

This Agreement has been prepared in two originals, of which the Parties have
taken one each.

 

November 30, 2003

 

Powerwave Technologies, Inc.

       LGP Allgon Holding AB

/s/ BRUCE C. EDWARDS

--------------------------------------------------------------------------------

      

/s/ BENGT BROMAN

--------------------------------------------------------------------------------

Name: Bruce C. Edwards

Title: President and Chief Executive Officer

      

Name: Bengt Broman

Title: President

        

/s/ DAG TIGERSCHIÖLD

--------------------------------------------------------------------------------

        

Name: Dag Tigerschiöld

Title: Chairman

 

6



--------------------------------------------------------------------------------

EXHIBIT A

 

(Reference is hereby made to the English translation of the joint press release
issued by Powerwave and LGP Allgon in Sweden, dated December 1, 2003 filed
pursuant to Rule 425 of the Securities Act of 1933, as amended, and incorporated
herein by reference as Exhibit 99.1)

 

7